Oliver, Chief Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff in the above described case and the Assistant Attorney General for the United States, defendant, subject to the approval of the Court, that one of the pieces included in the item described in red ink on the invoice accompanying the entry covered by the reappraisement number noted above as “16 pcs Item B 398 D. M. each less 33%% disct, net pk’d,” is in fact one Ikonta camera valued at 235 Deutsche Marks each, less 33%% discount, net packed and should have been included in item “D” as shown in red ink on said invoice at 235 D. M. each less 33%% discount, net pkd.
IT IS FURTHER STIPULATED AND AGREED that the foreign value as defined in Section 402~(c) of the Tariff Act of 1930 is the proper basis for value of this one Ikonta camera and that such value is 235 Deutsche Mark less 33)4 % discount, net packed and that there is and was no higher export value.
*449IT IS FURTHER STIPULATED AND AGREED that this appeal is abandoned as to all other items except the item noted above and that this case is submitted on the foregoing stipulation.
On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended by section 8 of the Customs Administrative Act of 1938, to be the proper basis for the determination of the value of one Ikonta camera, which is one of the pieces included in the item described in red ink on the invoice as “16 pcs. item B 398. D. M. each less 33%% disct., net, pk’cL,” and that such value was 235 deutschemarks, less 33% per centum discount, net, packed.
Judgment will be rendered accordingly.